DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
 
Response to Arguments
Applicant's argument, filed on Mar. 22, 2021, have been fully considered, but are moot because the arguments do not apply to any of the references being used in the current rejection.

Specification
The title of the invention is not descriptive because it recites a recording medium, but doesn’t claim a recording medium.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHOD  USING A DIFFERENCE VECTOR.

Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities: 
Claim 1 “motion vector predictors wherein” should be “motion vector predictors; wherein…”; “one of merge candidates” should be “one of a plurality of merge candidates”; “one among motion vector predictors” should be “one of a plurality of motion vector predictors”; “index information indicating one among a plurality of” should be “index information indicating one of a plurality of” (‘among” implies it is with the group, not one of the group).
a plurality of merge candidates”; “one among motion vector predictors” should be “one of a plurality of motion vector predictors”; “index information indicating one among a plurality of” should be “index information indicating one of a plurality of” (‘among” implies it is with the group, not one of the group); “adding a motion vector different” should be “adding a motion vector difference.”
Claim 16 “transmitting merge flag” should be “transmitting a merge flag”;  “indicating one among merge candidates” should be “indicating one a plurality of merge candidates”; “indicating one among motion vector predictors” should be “indicating one a plurality of motion vector predictors”; “adding the motion vector different” should be “adding the motion vector difference”; and “ a different vector” should be “a difference vector.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “wherein, under the motion 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz (U.S. Patent Application Publication No. 20180278949 A1), [hereinafter Karczewicz], and further in view of Galpin (U.S. Patent Application Publication No. 20190208223 A1), [hereinafter Galpin].
Regarding claim 1, Karczewicz discloses a method of decoding a video, the method comprising: 
determining whether a merge mode or a motion vector prediction mode is applied to a current block ([0104] In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list…[0120] A FRUC flag is signaled for a CU when its merge flag is true.); and 
determining a motion vector of the current block, 
wherein, under the merge mode ([0120] A FRUC flag is signaled for a CU when its merge flag is true.), the motion vector of the current block is derived to be the same as one of merge candidates ([0104] The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list.), and  
wherein when the merge mode is applied to the current block, the method further comprises: 
determining whether to refine the motion vector of the current block or not; 
when it is determined to refine the motion vector ([0105] If a merge candidate is identified by a merge index, the reference pictures are used for the prediction of the current blocks, as well as the associated motion vectors are determined), 
obtaining a difference vector for refining the  motion vector of the current block ; and obtaining a refined motion vector of the current block by adding the difference vector to the motion vector, wherein the difference vector is determined based on index information decoded from a bitstream, wherein the index information indicating one among a plurality of difference value candidates pre-defined in a decoder ([0122] According to the present techniques of this disclosure, constraints may be applied to the derived CU motion vectors based on whether, e.g., the MV derived by DMVD is symmetric or anti-symmetric, and/or (2) a MV difference between an initial MV and an MV derived by DMVD is symmetric or anti-symmetric. In each of the foregoing examples, the constraints may be applied based on a condition, e.g., about the initial MVs or derived MVs.), and 
wherein refining the motion vector based on the index information is allowed only under the merge mode but is not allowed under the motion vector prediction mode ([0120] A FRUC flag is signaled for a CU when its merge flag is true. When the FRUC flag is false, a merge index is signaled and the regular merge mode is used.).
While Karczewicz suggests wherein, under the motion vector prediction mode, the motion vector of the current block is derived by adding a motion vector difference to one among motion vector predictors ([0113] For a motion vector to be predicted, both its associated containing picture and reference picture may be different. Therefore, a new distance (based on POC) is calculated. And the motion vector is scaled based on these two POC distances. For a spatial neighboring candidate, the containing pictures for the two motion vectors are the same, while the reference pictures are different. In HEVC, motion vector scaling applies to both TMVP and AMVP for spatial and temporal neighboring candidates.), Karczewicz does not explicitly disclose adding a motion vector difference to one among motion vector predictors.
Galpin suggests wherein, under the motion vector prediction mode, the motion vector of the current block is derived by adding a motion vector difference to one among motion vector predictors ([0039] In AMVP, a video encoder or decoder assembles candidate lists based on motion vectors determined from already coded blocks. The video encoder then signals an index in the candidate list to identify a motion vector predictor (MVP) and signals a motion vector difference (MVD). At the decoder side, the motion vector (MV) is reconstructed as MVP+MVD.)
Therefore, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention (i.e., one skilled in the art would have recognized that the motion vector prediction mode used in Galpin would allow the decoder of Karczewicz to improve video compression performance by reconstructing a motion vector using the MVD).
Regarding claim 7, Karczewicz, further in view of Galpin, [hereinafter Karczewicz - Galpin], suggests all the limitations and motivation of claim 1, as discussed above. Galpin also suggests decoding candidate set information from the bitstream, and wherein, based on the candidate set information, one of a first candidate set and a second candidate set is selected, and wherein the refinement value candidate is derived from either the first candidate set or the second candidate set selected by the candidate set information ([0036] In the merge mode, a video encoder or decoder assembles a candidate list based on already coded blocks, and the video encoder signals an index for one of the candidates in the candidate list. At the decoder side, the motion vector (MV) and the reference picture index are reconstructed based on the signaled candidate).
Regarding claims 9 and 12, Karczewicz - Galpin suggest all of the elements and motivation of claims 1 and 7, respectively, in decoder form rather than encoder form. Karczewicz also discloses encoding ([0039] As shown in FIG. 1, system 10 includes a source device 12 that provides encoded video data to be decoded at a later time by a destination device 14). Therefore, the supporting rationale of the rejections to claims 1 and 7 applies equally as well to those elements of claims 9 and 12, respectively.   
Regarding Claim 16, Karczewicz suggests a method of transmitting a compressed video data associated with a video signal, the method comprising: 
transmitting merge flag indicating whether a merge mode or a motion vector prediction mode is applied to a current block ([0104] In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list…[0120] A FRUC flag is signaled for a CU when its merge flag is true.), 
wherein when the merge flag indicates the merge mode ([0120] A FRUC flag is signaled for a CU when its merge flag is true.), 
merge index information indicating one among merge candidates is further transmitted ([0120] A FRUC flag is signaled for a CU when its merge flag is true. When the FRUC flag is false, a merge index is signaled and the regular merge mode is used.), 
wherein when the merge flag indicates the motion vector prediction mode ([0120] A FRUC flag is signaled for a CU when its merge flag is true. [inherently motion vector prediction mode when merge flag is false]), 
motion vector predictor index information indicating one among motion vector predictors and a motion vector difference are further transmitted ([0122] According to the present techniques of this disclosure, constraints may be applied to the derived CU motion vectors based on whether, e.g., the MV derived by DMVD is symmetric or anti-symmetric, and/or (2) a MV difference between an initial MV and an MV derived by DMVD is symmetric or anti-symmetric. In each of the foregoing examples, the constraints may be applied based on a condition, e.g., about the initial MVs or derived MVs.), 
wherein, under the merge mode, a motion vector of the current block is derived to be the same as one of the merge candidates specified by the merge index ([0104] The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list.), 
wherein when merge flag indicates the merge mode, the method further comprises: 
transmitting information indicating whether to refine the motion vector of the current block or not, wherein when the information indicates that the motion vector is refined, a refined motion vector of the current block is obtained by adding a different vector to the motion vector of the current block, and wherein the difference vector is determined based on index information indicating one among a plurality of difference value candidates pre-defined in an encoder or a decoder ([0122] According to the present techniques of this disclosure, constraints may be applied to the derived CU motion vectors based on whether, e.g., the MV derived by DMVD is symmetric or anti-symmetric, and/or (2) a MV difference between an initial MV and an MV derived by DMVD is symmetric or anti-symmetric. In each of the foregoing examples, the constraints may be applied based on a condition, e.g., about the initial MVs or derived MVs.), and 
wherein refining the motion vector based on the index information is allowed only under the merge mode but is not allowed under the motion vector prediction mode ([0120] A FRUC flag is signaled for a CU when its merge flag is true. When the FRUC flag is false, a merge index is signaled and the regular merge mode is used.).
While Karczewicz suggests wherein, under the motion vector prediction mode, the motion vector of the current block is derived by adding the motion vector different to one of the motion vector predictors specified by the motion vector predictor index information ([0113] For a motion vector to be predicted, both its associated containing picture and reference picture may be different. Therefore, a new distance (based on POC) is calculated. And the motion vector is scaled based on these two POC distances. For a spatial neighboring candidate, the containing pictures for the two motion vectors are the same, while the reference pictures are different. In HEVC, motion vector scaling applies to both TMVP and AMVP for spatial and temporal neighboring candidates.), Karczewicz does not explicitly disclose adding the motion vector different to one of the motion vector predictors.
Galpin suggests wherein, under the motion vector prediction mode, the motion vector of the current block is derived by adding the motion vector different to one of the motion vector predictors specified by the motion vector predictor index information ([0039] In AMVP, a video encoder or decoder assembles candidate lists based on motion vectors determined from already coded blocks. The video encoder then signals an index in the candidate list to identify a motion vector predictor (MVP) and signals a motion vector difference (MVD). At the decoder side, the motion vector (MV) is reconstructed as MVP+MVD.)
Therefore, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention (i.e., one skilled in the art would have recognized that the motion vector prediction mode used in Galpin would allow the decoder of Karczewicz to improve video compression performance by reconstructing a motion vector using the MVD).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892: Chuang disclosing MV refinement tools, Seo disclosing merge candidates, merge indexing and motion vector difference determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487